Citation Nr: 0127208	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-07 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran (appellant) and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
November 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 1999 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In June 2001, the veteran testified before the 
undersigned Board member during a "travel board" hearing.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The veteran's bilateral hearing acuity has been recently 
clinically shown at Level II for the right ear and Level 
III for the left ear.  

3. Appellant's service-connected disability of each knee is 
manifested primarily by complaints of knee pain, mild 
crepitus, 0 degrees' extension, 135 degrees' flexion, and 
radiographic evidence of no more than mild degenerative 
joint disease.  There is no recent clinical evidence of 
ligamentous laxity/instability of either knee or gait 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85 
(1998-2001), 4.87 (1998), Diagnostic Code 6100 (effective 
prior and on and subsequent to June 10, 1999).  

2.  The criteria for an increased rating in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2001).  

3.  The criteria for an increased rating in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010, 
5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In part, by virtue of the statement of the 
case and supplemental statement of the case, the veteran and 
his representative were given notice of the medical evidence 
required to substantiate his claims.  The veteran has been 
provided appropriate and sufficiently detailed and 
comprehensive VA medical examinations to assess the nature 
and current severity of the disabilities at issue, and he has 
not identified relevant private or VA medical records which 
need to be obtained.  Furthermore, in a letter from the RO to 
the veteran, dated in May 2001, the veteran was informed of 
the provisions of the VCAA and how it related to his claims.  
As such, the facts relevant to the veteran's claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  


I.  Factual Basis

By a July 1981 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for a 
bilateral knee disorder and bilateral hearing loss.  

On September 1998 VA orthopedic examination, the veteran 
complained of pain in both his knees when he attempted to 
squat, and difficulty twisting and turning his right knee.  
He reportedly was able to walk up stairs, play golf, and bike 
albeit with sone right knee pain.  Clinical evaluation 
revealed no erythema, swelling, warmth, effusion, or 
crepitus.  There was no patella or joint line tenderness.  
There was a negative McMurray's sign, strength was 5/5 
bilaterally, and there was no medial or lateral instability.  
Range of motion of the right knee was 0-117 degrees and 0-120 
degrees for the left knee.  The veteran did not report pain 
with range of motion, but pain in the right knee with flexion 
to 45 degrees when squatting was noted.  The examiner 
estimated that with flare-ups, limitation of motion of the 
veteran's knees would be negatively affected five percent.  
Radiographic study was unremarkable, except for minimal 
degenerative changes noted as compatible with the veteran's 
age.  The diagnosis was minimal degenerative changes in the 
knees.  

On October 1998 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
75
95
LEFT
15
20
30
75
85

Pure tone averages were 55 dB for the right ear and 53 dB for 
the left ear.  Speech recognition ability was 86 percent in 
the right ear and 90 percent in the left ear.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in April 2000, the veteran reported that 
he could not carry on a normal conversation, especially in a 
crowded room, because he could not hear properly.  He 
additionally noted that his right knee had recently given out 
on him while golfing.  

In May 2000, the veteran underwent an additional VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
75
100
LEFT
20
25
35
85
95

Pure tone averages were 54 dB for the right ear, and 60 dB 
for the left ear.  Speech recognition ability was 88 percent 
in the right ear and 90 percent in the left ear.  

On June 2000 VA orthopedic examination, the veteran 
complained of left medial joint knee pain, pain with quick 
turns, and being unable to fully squat.  He reported right 
knee pain on the outer lateral aspect of the knee, without 
swelling, although he described a catching-type sensation of 
the knee.  He could walk and sit without problems, and if he 
jogged, he would suffer some heel pain.  The veteran 
reportedly golfed on a regular basis.  Furthermore, he did no 
specific exercises for either knee and was not taking anti-
inflammatory drugs.  

On clinical evaluation, the findings were essentially similar 
to those reported on said prior September 1998 VA orthopedic 
examination.  Gait was normal and the veteran was able to 
walk on his heels and toes.  He was able to perform only a 
partial squat, secondary to pain, with pain on arising out of 
the squat.  The knees had no deformity or disfigurement, and 
ranges of motion were 0-135 degrees, bilaterally.  There was 
mild crepitus under the patellae with negative patellar grind 
and patellar inhibition tests.  In addition, there was no 
ligamentous laxity; Lachman's, McMurray's, and Apley's tests 
were negative; and there was no joint line tenderness of 
either knee.  There was minimal right knee tenderness just 
proximal to the fibular head.  Radiographic studies revealed 
narrowing of the intra-articular joint space.  The impression 
was mild degenerative joint disease of the knees.  

The examiner further noted that the veteran's clinical 
records documented diagnoses for internal derangement with 
probable meniscal tears, as well as chondromalacia patella.  
The examiner opined that a cartilage tear could increase the 
degeneration in his knees, and as a result give the veteran 
some of the symptoms that he was having.  However, the 
examiner indicated that the examination was basically normal, 
except for some mild crepitus underneath the knee cap and an 
inability to perform a full squat, secondary to pain; and 
that this was consistent with mild arthritis seen on x-ray.  

In June 2001, the veteran and his spouse testified before the 
undersigned Board member during a "travel board" hearing.  
The veteran reported that he had no pain in his right knee.  
With respect to his left knee, the veteran reported soreness 
on the inside of the knee joint, and that he had trouble with 
the knee when he stood up because of an inability to flex it 
all the way back.  He also indicated that if he was standing 
and turned wrong, the left knee felt as if it would give out.  
He also could not squat due to pain.  In addition, the 
veteran testified that he experienced pain in his left knee 
when climbing stairs, and that he was limping somewhat 
lately, favoring his left knee, but did not wear a brace or 
use a cane.  He also complained of left knee pain with 
compression at the joint.  Furthermore, the veteran stated 
that he had not sought medical attention for either knee 
since service.  With respect to his hearing loss, the veteran 
reported that he suffered from tinnitus and hearing loss, and 
that both combined made hearing very difficult.  

The veteran's spouse stated that the veteran's knees were 
getting progressively worse, but that his left knee was 
giving him the most trouble.  She also confirmed the 
veteran's contentions with respect to hearing loss, and added 
that she had to talk to the veteran in a loud voice and 
repeat herself on a number of occasions.  


II.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).   




a. Hearing Loss

Before addressing the merits of this claim, the Board notes 
that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2001).  The RO has 
applied the old and revised criteria in its evaluation of the 
veteran's claim.  See November 1999 statement of the case and 
November 2000 supplemental statement of the case.  

Where the applicable laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998). 

Substantively, the former and current criteria are 
essentially the same except that the amended regulations 
added two new provisions for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. 25,203 (May 11, 1999).  Under 38 C.F.R. 
§ 4.86(a), if puretone thresholds in the 1000, 2000, 3000, 
and 4000 Hertz frequencies are each 55 dB's or more, an 
evaluation could be based upon either Table VI or Table 
VI(a), whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VI(a), whichever results in a higher evaluation.  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (2001).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(2001).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  The same procedure 
will be followed for the other ear.  The numeric designations 
are then applied to Table VII, also referenced in 38 C.F.R. § 
4.85, to determine the veteran's disability rating.  

In reviewing the evidence, the Board notes that the veteran's 
most recent VA audiological evaluation was in May 2000.  The 
hearing threshold level averages at 1000, 2000, 3000, and 
4000 Hertz for the right ear and left ears were 54 dB and 60 
dB, respectively.  Speech audiometry results revealed speech 
recognition ability of 88 percent in the right ear, and 90 
percent in the left ear.  Application of these scores to 
Table VI results in designation of Level II for the right ear 
and Level III for the left ear.  When these designations of 
impaired efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is 0 percent 
(noncompensable) under Diagnostic Code 6100 under either the 
old or new criteria.  Parenthetically, the hearing acuity 
results on said earlier October 1998 VA audiological 
evaluation correspond to Level II for each ear and likewise 
would not meet the criteria for a compensable evaluation 
under Diagnostic Code 6100.  

The Board has also considered the applicability of 38 C.F.R. 
§ 4.86(a),(b) with respect to the veteran's claim.  However, 
said regulation is not applicable, since the recent evidence 
does not reflect puretone thresholds in the 1000, 2000, 3000, 
and 4000 Hertz frequencies each at 55 dB or more, or a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  

Although the Board has considered the veteran's assertions 
that he has difficulty hearing in a normal environment, it 
should be pointed out that in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss; and VA audiologists, in assessing hearing 
impairment, utilize these techniques.  Experience has shown 
that controlled audiology tests make possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  Further evaluations derived 
from the rating schedule are intended to make proper 
allowance for improvements by hearing aids.  See 38 C.F.R. 
§§ 4.85, 4.86.  

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating reflects, the evidence of record establishes 
that the current noncompensable rating for bilateral hearing 
loss is appropriate, for the aforestated reasons.  Finally, 
the evidence does not show that the service-connected 
bilateral hearing loss presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The clinical findings indicate no 
serious effects on activities of daily living from his 
defective hearing and the audiometric results do not suggest 
severe inability to hear.  He has not been frequently 
hospitalized for said disability nor is it of such severity 
as would markedly interfere with industrial adaptability.  
Since the preponderance of the evidence is against allowance 
of this appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  

b.  Bilateral Knee Disorder

In a November 2000 rating decision, the RO granted increased 
evaluations of 10 percent for each knee under 38 C.F.R. 
§ 4.71a, DC 5010, which provides that arthritis due to 
trauma, substantiated by x-ray findings, is to be rated 
analogously as degenerative arthritis under DC 5003.  Under 
DC 5003, evaluations are based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the criteria for a compensable 
evaluation for limitation of motion are not met, a 10 percent 
evaluation is assigned for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2001).  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2001) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  

With respect to joints in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

A review of the evidence indicates that during September 1998 
and June 2000 VA examinations, the veteran consistently 
complained of pain in the knees when he attempted to squat.  
While initially reporting that he had difficulty twisting and 
turning his right knee, the veteran subsequently indicated 
that his left knee had become more problematic.  He reported 
that the left knee felt as if it was going to give out if he 
turned it the wrong way.  Range of motion of the veteran's 
knees was measured as 0-117 degrees (right) and 0-120 degrees 
(left) in 1998, and 0-135 degrees, bilaterally, in 2000.  The 
veteran reported in 1998 that there was pain in the right 
knee on flexion to 45 degrees with squatting.  Clinical 
testing on VA examination in June 2000 revealed mild crepitus 
under the patellae, with negative patellar grind and patellar 
inhibition tests and no ligamentous laxity.  

The VA examiner in September 1998 estimated that with flare-
ups, limitation of motion of the veteran's knees would be 
negatively affected five percent.  No more than mild 
degenerative changes of the knees have been radiographically 
reported or assessed.  

During his personal hearing in June 2001, the veteran 
reported that he was not experiencing any pain in his right 
knee.  However, since aggravating his left knee a month-and-
a-half earlier while he had been squatting, he was currently 
experiencing pain in that joint.  The veteran also reported 
that his left knee was sore on the inside of the knee joint, 
and that he had a loss in flexion when he stood up from 
sitting.  Furthermore, he was unable to squat due to pain, 
and that he experienced pain in his left knee when climbing 
stairs.  

However, a review of the evidence does not reflect that 
either knee exhibits ankylosis, dislocated or removed 
semilunar cartilage, malunion of the tibia and fibula, or 
genu recurvatum (hyperextension of the knee joint) as to 
warrant a higher rating under DCs 5256, 5258, 5259, 5262, or 
5263 (2001), nor has it been otherwise contended.  
Furthermore, while the recent clinical evidence reveals some 
minimal limitation of motion (flexion) of each knee to 135 
degrees, such limitation is not to a compensable degree under 
DC 5260; and a higher evaluation would not be warranted under 
DC 5261, since full knee extension of 0 degrees was 
clinically shown.  See also 38 C.F.R. § 4.71 (2001), Plate 
II, which states that normal ranges of motion of the knee are 
0 degrees' extension and 140 degrees' flexion.  While the 
veteran has complained of what could be described as 
instability in his left knee when the knee is twisted the 
wrong way, no such instability or ligamentous laxity of 
either knee has been clinically shown on VA examinations.  
Thus, in the absence of any clinical evidence showing 
instability or ligamentous laxity of either knee, a higher 
evaluation based on knee instability would not be warranted 
under DC 5257.  Parenthetically, the veteran would not be 
entitled to separate evaluations based on arthritis and 
instability, since instability has not been clinically shown.  
See VAOPGCPREC 23-97 (1997), and VAOPGCPREC 9-98 (1998).  

Additionally, on recent VA examination, the examiner 
indicated that with flare-ups, limitation of motion of the 
veteran's knees would be negatively affected only five 
percent.  The veteran does not complain of any significant 
pain or functional loss associated with the right knee joint.  
With respect to his left knee, as noted above, the veteran 
complains of pain and functional loss when squatting, in 
addition to pain on walking up stairs, and playing golf.  In 
this instance, given the lack of other appreciable disabling 
symptoms associated with the knees, the Board finds that with 
consideration of all pertinent disability factors, as 
required by DeLuca, the VA examination reports provide no 
basis for concluding that the veteran has limitation of 
extension or flexion which would warrant more than a 10 
percent evaluation for either knee.  Although appellant 
experiences some painful knee motion as alleged, Diagnostic 
Code 5010 for rating traumatic arthritis specifically 
encompasses painful motion, since a compensable rating 
thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  As such, the 
current 10 percent evaluation for each knee, under DC 5010, 
considers any loss of function from pain, as due to mild 
degenerative changes.  

Therefore, following consideration of all the evidence of 
record, to include the testimony of the veteran and his 
spouse, the Board finds that a rating in excess of 10 percent 
for either knee is not warranted.  38 C.F.R. § 4.71a, DCs 
5010, 5257, 5260, 5261 (2001); 38 C.F.R. §§ 3.102, 4.7 
(2001).  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent hospitalization for the disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
has no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, 
referral of this case for extra-schedular consideration is 
not in order.  Since the preponderance of the evidence is 
against allowance of this appellate issue for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.  




ORDER

An increased (compensable) rating for bilateral hearing loss, 
an increased rating in excess of 10 percent for a right knee 
disorder, and an increased rating in excess of 10 percent for 
a left knee disorder are denied.  



		
	D.C. Spickler
	Member, Board of Veterans' Appeals


 

